 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALEX PEREZ,                                       No. 2:17-CV-01379-JAM-CKD
12                       Petitioner,
13           v.                                         ORDER
14    ERIC ARNOLD,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 13, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed September 13, 2019, are adopted in full;
 3           2. The petition is denied;
 4           3. The Clerk of Court shall close this action; and
 5           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7
     DATED: November 14, 2019
 8
                                                   /s/ John A. Mendez____________               _____
 9

10                                                 UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
